DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed April 5, 2021 has been entered.  Claims 1, 4, 6, and 8-10 remain pending in the application.  No claims are currently amended.  Claims 2, 3, 5, and 7 are previously cancelled.

Allowable Subject Matter
Claims 1, 4, 6, and 8-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record includes:
Li et al. (“Characters available in photoplethysmogram for blood pressure estimation: beyond the pulse transit time”, Australasian College of Physical Scientists and Engineers in Medicine, 2014) (hereinafter –Li)
Vepa et al. (U.S. 2013/0197379 A1) (hereinafter – Vepa)
Ong et al. (U.S. 2011/0224565 A1) (hereinafter – Ong)
Proenca et al. (U.S. 2017/0360314 A1) (hereinafter – Proenca)
Fortuna (U.S. 2007/0192129 A1) (hereinafter – Fortuna)
Casale (U.S. 2016/0166160 A1) (hereinafter – Casale) 
Addison (U.S. 2016/0324425 A1) (hereinafter – Addison)
Mun et al. (2008). Finding Groups Using Model-Based Cluster Analysis: Heterogeneous Emotional Self-Regulatory Processes and Heavy Alcohol Use Risk. Developmental psychology. 44. 481-95. 10.1037/0012-1649.44.2.481 (hereinafter – Mun et al)
Gavish (U.S. 6662032 B1) (hereinafter – Gavish).
Li measures blood pressure (BP) from a digital sphygmomanometer, i.e., a ground truth BP value, every minute while simultaneously measuring PPG and ECG signals (Page 368, Methods, Data Recording, Paragraph 2).  Li further identifies features derived from the PPG/ECG waveforms, and then utilizes linear regression and to determine their correlation to the ground truth BP (Tables 1-8).  Examiner notes that applicant references Li for the use of “ratios of PPG features like Ts/Td and As/Ad” in their publication, Datta et al. (2017, Novel Statistical Post Processing to Improve Blood Pressure Estimation from Smartphone Photoplethysmogram. 31-36. 10.1145/3144730.3144737.).  Further features not listed in Li, such as age and BMI, are found obvious through the combination of Proenca.  Further data processing steps require the above-listed eight additional references.  
However, in light of Applicant’s most recent clarifying amendments regarding the generation and rejection of blood pressure distributions based on clustering, Examiner is unable to a prior art recitation of the following limitation:
“	wherein the multiple equally dominant clusters are the clusters with a range of cluster populousness below a threshold,
wherein the set of BP distributions is checked for multiple equally dominant clusters when the number of clusters in systolic BP or diastolic BP is greater than or equal to three, to identify if too many small clusters exist uniformly all over the set of BP distributions,

wherein the clusters of similar BP are determined based on best Bayesian Information Criterion (BIC).”
The specific conditions of 1) identifying multiple equally dominant clusters, 2) checking for such clusters when the number of clusters is specifically three or greater, and 3) identifying if too many small clusters exist uniformly when the number of clusters comprises two clusters by checking distribution width recite a highly specific series of processing steps which is not found in the prior art, nor would such conditions be easily combinable by one skilled in the art to arrive at the claimed invention, especially in light of the number of references previously applied to teach specific method steps.
	Thus, the invention(s) of claims 1, 4, 6, and 8-10 is directed toward a method of non-invasive blood pressure estimation using a novel series of statistical post-processing steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791